DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/18/2022 has been entered. Claims 1-8 and 10-20 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “a pair of eyewear” in line 2. It is unclear whether or not this is the same as eyewear recited in the last line of claim 1. Examiner of record takes this to be the same for examination purposes.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al (US 20100217099), hereinafter LeBoeuf, in view of Barrett et al (US 20210082582), hereinafter  Barrett, and Sokol et al (US 20180325422), hereinafter  Sokol.
Regarding claim 1, LeBoeuf teaches a non-transitory computer-readable medium (“data storage compartment” [0108]) storing computer-executable instructions (the algorithm [0108]; “predictive algorithms, such as neural network-based programs and other computer programs." [0128]; analysis software [0168]) for: 
receiving present (“in real-time over a duration of time” [0081]) and historical (“throughout the day, week, month,” [0018]. “The subject's health and environment are monitored in real-time, and this data is stored on the wearable sensor module 21" [0106]) environmental pollution data measured (“monitor health and environmental exposure data…and may also access records of collected data throughout the day, week, month, etc.” [0018]; “the wearable monitoring device 10 is capable of measuring and transmitting sensor information in real-time over a duration of time” [0081]; “a high particulate density in the environment” [0092]; “the wearable sensor module 21 can collect environmental data, drug dosimetry data, and physiological data from the earpiece user such that researchers can understand the epidemiology between drugs, genes, physiology, environment,” [0103], Figs. 1, 3- 4, 9-10) from at least one environmental pollution sensor (“An external energy sensor 12, serving primarily as an environmental sensor, can be any compact sensor for monitoring the external environment in the vicinity of the body, such as, but not limited to, sensors for monitoring: climate, humidity, temperature, pressure, barometric pressure, pollution, automobile exhaust... toxins from others, bacteria & viruses from others, pheromones from others, industrial and transportation sounds, allergens, animal hair, pollen, exhaust from engines, vapors & fumes, fuel,...” [0077]) attached adjacent a wearable device (“a wearable monitor 10, 21 containing … environmental 12 sensors.” [0172]; Figs. 4-7; 10.  “Health and environmental monitors, according to embodiments of the present invention, enable low-cost, real-time personal health and environmental exposure assessment monitoring of various health factors. An individual's health and environmental exposure record can be provided throughout the day, week, month, or the like.” [0182]); 
receiving health data from at least one health sensor attached adjacent the wearable device (“a wearable monitor 10, 21 containing physiological 11 … sensors.” [0172]; Figs. 4-7; 9-10), the health data indicating at least one aspect of health of a wearer of the wearable device (“an allergic response” [0092]; “basic vital signs collected by the physiological sensors 11 and processed by the signal processor 13 can be presented to the monitoring device user audibly, through the communication and entertainment module 17. For example, the user may be able to listen to his/her breathing rate, pulse rate, and the like. Additionally, an entertaining or aggravating sound or song can be used to alert the user to favorable or unfavorable personal health and environmental factors occurring in real-time.”  [0093]; “real-time personal health … assessment monitoring of various health factors. An individual's health and environmental exposure record can be provided throughout the day, week, month, or the like.” [0182]); 
using the present environmental pollution data and the health data, determining that the wearer is having an adverse reaction (“an allergic response" [0092]) to a particular type or level of environmental pollution (“enabling a time-dependent analysis of the user's health and environment as well as enabling a comparison between the user's health and environment.” [0081]; “if one or more of the physiological and environmental sensors 11, 12 of the wearable monitoring device 10 pick up a high particulate density in the environment, with an elevation in core body temperature, and a change in voice pitch occurring simultaneously (or near-simultaneously) within a common timeframe, the communication module 17 may alert the user that he/she may be having an allergic response." [0092], Fig. 1. "Additionally, an …aggravating sound or song can be used to alert the user to … unfavorable personal health and environmental factors occurring in real-time.”  [0093]);
in response to determining that the particular type or level of environmental pollution is associated with the at least one aspect of the wearer's health, generating a message (“a warning message” [0086]; “alert the user” [0092]) indicating the association between the particular type or level of environmental pollution and the at least one aspect of the wearer's health (“Because the wearable monitoring device 10 is capable of measuring and transmitting sensor information in real-time over a duration of time, the physiological and environmental sensors 11, 12 can be used to sense the aforementioned parameters over time, enabling a time-dependent analysis of the user's health and environment as well as enabling a comparison between the user's health and environment.  Combined with proximity or location detection, this allows an analysis for pinpointing the location where environmental stress and physical strain took place.” [0081]; “the transmitter/receiver 14 is configured to transmit signals to the remote terminal dependent on information sensed by the sensors 11, 12.  For example, if an unstable pulse rate is sensed, a warning message may be sent to a remote terminal to communicate a need for help at a particular location.” [0086]; “if one or more of the physiological and environmental sensors 11, 12 of the wearable monitoring device 10 pick up a high particulate density in the environment, with an elevation in core body temperature, and a change in voice pitch occurring simultaneously (or near-simultaneously) within a common timeframe, the communication module 17 may alert the user that he/she may be having an allergic response…The communication module 17 may utilize audible or visible alerts if the user is … exceeding safe physiological limits.” [0092]; Fig. 1).  
While LeBoeuf teaches enabling a time-dependent analysis of the user's health and environment using environment sensors ([0081]), LeBoeuf does not explicitly teach the computer-executable instructions for (1) using the historical environmental pollution data in the determining step, and (2) presenting a chart illustrating changes in environmental pollution in a diagram displayed on a lens of eyewear of the wearable device. 
However, regarding feature (1), Barrett discloses pre-emptive asthma risk notifications based on medicament device monitoring, which is analogous art. Barrett teaches computer-executable instructions (“The memory 215 holds instructions and data used by the processor 205." [0080]; “the computer 200 is adapted to execute computer program modules for providing functionality described herein.” [0083]; Fig. 2; “non-transitory computer readable storage medium comprising computer program instructions” Claim 21) for using the historical (“historical data sets” [0120]) environmental pollution data (“The risk analysis may be triggered by a triggering condition ... Examples of triggering conditions include … air pollution data,” [0117]. “FIG. 6B is a block diagram illustrating a logical architecture for training the model, according to one embodiment. To create the data set used to train the model, the accessed historical data are aggregated/segmented on a per day basis, and input values for the various parameters are identified. Generally, each day's worth of information is associated with one training sample. Air quality, weather data, and other contextual data may be obtained from historical datasets specific to a region within which the patient is currently located. For example, air quality and weather data for the United States may be obtained from the National Oceanic and Atmospheric Administration (NOAA) and Environmental Protection Agency (EPA) historical data sets.” [0120]).
Therefore, based on Barrett’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of LeBoeuf to have computer-executable instructions for using the historical environmental pollution data and to use these computer-executable instructions with the invention of the primary reference, as taught by Barrett, in order to facilitate predictions of risk of exposure to air pollution (Barrett: [0117], [0120]).
Regarding feature (2), while LeBoeuf teaches that the wearable device comprises eyewear ("A variety of form factors for wearable monitoring devices 10, 21 may be used in the present invention.  The form-factor of ...glasses or sunglasses" [0137]), LeBoeuf modified by Barrett does not explicitly teach the computer-executable instructions for presenting a chart illustrating changes in environmental pollution in a diagram displayed on a lens of eyewear of the wearable device. 
However, Sokol discloses systems and methods for respiratory health management, which is analogous art. Sokol teaches the computer-executable instructions (“The processor may be configured to update the plurality of pollution and health metrics in real-time based on the collected sensor data.” [0016]) for presenting a chart illustrating changes in environmental pollution in a diagram (“changes in pollution levels 1706 (e.g., of certain pollutants) plotted as a function of time” [0220]) displayed on a lens of eyewear of the wearable device (“The plurality of pollution and health metrics may include a detected level of the one or more elements in the air within the vicinity of the user.” [0015]. “User device 120 may include … glasses, … headgear (such as … virtual reality headsets, augmented reality headsets,)” [0090]. “FIG. 17 shows a graphical user interface for use with an air … sensing device that displays a user's pollution exposure while using the device and the user's expected exposure without the device. The user's current location 1702 may be displayed. Additionally, pollution metrics may be displayed on the GUI. These metrics may include changes in pollution levels 1706 (e.g., of certain pollutants) plotted as a function of time relative to a safe level 1704. In some cases, the metrics may indicate fluctuations in levels of a plurality of different types of pollutants. In some embodiments, the relative reduction (e.g., percentage reduction) in the user's exposure to the pollutants (using the exemplary pollution filtration and sensing device described herein) may be displayed in the GUI.” [0220]).
Therefore, based on Sokol’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf and Barrett to have the computer-executable instructions for presenting a chart illustrating changes in environmental pollution in a diagram displayed on a lens of eyewear of the wearable device, as taught by Sokol, in order to facilitate the display of a user's pollution exposure using a GUI (Sokol: [0220]).
Regarding claim 2, LeBoeuf modified by Barrett and Sokol teaches the non-transitory computer-readable medium of Claim 1.
 LeBoeuf teaches that the wearable device comprises a pair of eyewear ("A variety of form factors for wearable monitoring devices 10, 21 may be used in the present invention.  The form-factor of ...glasses or sunglasses" [0137]) and the at least one health sensor is embedded within the pair of eyewear (“embedded with sensors” [0126]; “monitoring devices 10, 21 ...glasses or sunglasses" [0137]; “a wearable monitor 10, 21 containing physiological 11 and environmental 12 sensors.” [0172]). 
Regarding claim 8, LeBoeuf modified by Barrett and Sokol teaches the non-transitory computer-readable medium of Claim 2.
 LeBoeuf teaches that the at least one health sensor comprises an oxygen saturation monitor (“Pulse oximetry is a standard noninvasive technique of estimating blood gas levels.  Pulse oximeters typically employ 2 or more optical wavelengths to estimate the ratio of oxygenated to deoxygenated blood." [0145]. "Cardiopulmonary functioning can be evaluated by monitoring … blood gas levels via earpiece modules, and other monitoring apparatus in accordance with some embodiments of the present invention.  Pulse rate and intensity can be monitored through pulse oximetry (described above) as well as by sensing an increase in oxygenated blood with time." [0148]).
Claims 3-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf, Barrett, and Sokol as applied to claim 2, and further in view of Baringer et al (US 20140266939), hereinafter, Baringer.
Regarding claim 3, LeBoeuf modified by Barrett and Sokol teaches the non-transitory computer-readable medium of Claim 2.
While LeBoeuf teaches monitoring skin (monitoring … skin [0151]), LeBoeuf modified by Barrett and Sokol does not teach that the at least one health sensor comprises a camera that is positioned to capture an image of at least a portion of the wearer's body when the wearer is wearing the wearable device. 
However, Baringer discloses biometric monitoring devices (Abstract), which is analogous art. Baringer teaches that the at least one health sensor comprises a camera (“an array of photodetectors such as a grid of photodiodes or a CCD camera." [0173]; “a camera” [395]) that is positioned to capture an image (“an image of the person's face" [0118]; “a stabilized image of the target” [0173]) of at least a portion of the wearer's body (“the person's face" [0118]; “the target” [0173]) when the wearer is wearing the wearable device (“wearable devices” [0095]. “Skin color may be determined by using … an image of the person's face" [0118]. “The user's skin pigmentation may also be measured using a camera” [0395]).
Therefore, based on Baringer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf, Barrett, and Sokol to have the at least one health sensor that comprises a camera that is positioned to capture an image of at least a portion of the wearer's body when the wearer is wearing the wearable device, as taught by Baringer, in order to facilitate collecting biometric data and evaluating potential for sunburn (Baringer: [0118], [0395]).
Regarding claim 4, LeBoeuf modified by Barrett, Sokol, and Baringer teaches the non-transitory computer-readable medium of Claim 3.
 LeBoeuf teaches that the at least one environmental pollution sensor comprises a UV sensor (“Environmental sensors configured to assess aging rate may include UV Sensors” [0079]. For example, if it is detected that the person is being exposed to unhealthy doses of UV radiation, the communication and entertainment module 17 may audibly instruct the person to move away from the person's current location (e.g., move indoors, etc.).” [0090]). 
LeBoeuf as modified by Barrett, and Sokol does not teach that the aspect of the wearer's health is a presence of a sunburn on the wearer's skin. 
However, Baringer discloses biometric monitoring devices (Abstract), which is analogous art. Baringer teaches that the aspect of the wearer's health is a presence of a sunburn on the wearer's skin (Baringer: “The biometric monitoring device may also provide estimates or alarms regarding over exposure to UV, potential for sunburn, and potential for increasing their risk of skin cancer.”  [0395]).
Therefore, based on Baringer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf, Barrett, and Sokol to have the aspect of the wearer's health that is a presence of a sunburn on the wearer's skin, as taught by Baringer, in order to facilitate evaluating a risk of skin cancer (Baringer: [0395]).
Regarding claim 5, LeBoeuf modified by Barrett, Sokol, and Baringer teaches the non-transitory computer-readable medium of Claim 4.
LeBoeuf teaches that the present and historical environmental data comprises UV data received from the UV sensor (“Environmental sensors configured to assess aging rate may include UV Sensors” [0079]. For example, if it is detected that the person is being exposed to unhealthy doses of UV radiation, the communication and entertainment module 17 may audibly instruct the person to move away from the person's current location (e.g., move indoors, etc.).” [0090]).
LeBoeuf as modified by Barrett, and Sokol does not teach determining, based at least in part on the UV data and the image, an amount of UV exposure the wearer's skin can tolerate before becoming sunburned. 
However, Baringer discloses biometric monitoring devices (Abstract), which is analogous art. Baringer teaches determining, based at least in part on the UV data and the image, an amount of UV exposure the wearer's skin can tolerate before becoming sunburned (Baringer: “The biometric monitoring device may also provide estimates or alarms regarding over exposure to UV, potential for sunburn, and potential for increasing their risk of skin cancer.”  [0395]).
Therefore, based on Baringer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf, Barrett, Sokol, and Baringer to have the non-transitory computer-readable medium  that further stores computer-executable instructions for: determining, based at least in part on the UV data and the image, an amount of UV exposure the wearer's skin can tolerate before becoming sunburned, as taught by Baringer, in order to facilitate evaluating a risk of skin cancer (Baringer: [0395]).
Regarding claim 6, LeBoeuf modified by Barrett, Sokol, and Baringer teaches the non-transitory computer-readable medium of Claim 3.
 LeBoeuf teaches that the at least one environmental pollution sensor comprises a sensor for sensing a presence of at least one airborne allergen ("Exemplary environmental sensors that may be utilized in accordance with embodiments of the present invention may be configured to detect and/or measure one or more of the following types of environmental information: …allergens, animal hair, pollen," [0011]).
LeBoeuf as modified by Barrett and Sokol does not teach that the aspect of the wearer's health is a respiratory ailment. 
However, Baringer discloses biometric monitoring devices (Abstract), which is analogous art. Baringer teaches that the aspect of the wearer's health is a respiratory ailment (Baringer: “allergy tracker (e.g., using … pollen sensing and the like (possibly in combination with external seasonal allergen tracking from, for instance, the internet and possibly determining the user's response to particular forms of allergen, e.g., tree pollen, and alerting the user to the presence of such allergens, e.g., from seasonal information, pollen tracking databases” [0306]).
Therefore, based on Baringer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf, Barrett, Sokol, and Baringer to have the aspect of the wearer's health that is a respiratory ailment, as taught by Baringer, in order to facilitate determining the user's response to particular forms of allergen (Baringer: [0306]).
Regarding claim 9, LeBoeuf modified by Barrett, Sokol, and Baringer teaches the non-transitory computer-readable medium of Claim 6.
LeBoeuf teaches that the at least one airborne allergen comprises an allergen ("allergens, animal hair, pollen," [0011]).
LeBoeuf as modified by Barrett and Sokol does not teach that the aspect of the wearer's health is one or more respiratory issues.
However, Baringer discloses biometric monitoring devices (Abstract), which is analogous art. Baringer teaches that the aspect of the wearer's health is one or more respiratory issues (Baringer: “allergy tracker (e.g., using … pollen sensing and the like (possibly in combination with external seasonal allergen tracking from, for instance, the internet and possibly determining the user's response to particular forms of allergen, e.g., tree pollen, and alerting the user to the presence of such allergens, e.g., from seasonal information, pollen tracking databases” [0306]).
Therefore, based on Baringer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf, Barrett, Sokol, and Baringer to have the aspect of the wearer's health that is one or more respiratory issues, as taught by Baringer, in order to facilitate determining the user's response to particular forms of allergen (Baringer: [0306]).
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf, Barrett, Sokol, and Baringer as applied to claim 6, and further in view of Chornenky (US 20100308999), hereinafter, Chornenky.
Regarding claim 7, LeBoeuf modified by Barrett, Sokol, and Baringer teaches the non-transitory computer-readable medium of Claim 6.
 LeBoeuf teaches that the at least one airborne allergen comprises smog (“Environmental smog includes VOC's, formaldehyde, alkenes, nitric oxide, PAH's, sulfur dioxide, carbon monoxide, olefins, aromatic compounds, xylene compounds, and the like.  Monitoring of the aforementioned smog components can be performed using earpiece modules 40 and other wearable apparatus, according to some embodiments of the present invention, and in a variety of methods.  All smog components may be monitored.  Alternatively, single smog components or combinations of smog components may be monitored.  Photoionization detectors (PID's) may be used to provide continuous monitoring and instantaneous readings." [0162]).
LeBoeuf as modified by Barrett, Sokol, and Baringer further does not teach that the aspect of the wearer's health is asthma.
However, Chornenky discloses a security and monitoring apparatus, which is analogous art. Chornenky teaches that the aspect of the wearer's health is asthma (“The alarm signal can then be used for a verity of emergency medical response applications. In certain predetermined conditions the alarm signal can be used to enable an injection type device…Asthma inhaler” [0115]).
Therefore, based on Chornenky’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf, Barrett, Sokol, and Baringer to have the aspect of the wearer's health that is asthma, as taught by Chornenky, in order to facilitate emergency medical response applications in presence of smoke (Chornenky: [0115]).
Regarding claim 10, LeBoeuf modified by Barrett, Sokol, Baringer, and Chornenky teaches the non-transitory computer-readable medium of Claim 7.
LeBoeuf teaches that the at least one airborne allergen comprises smog (“Environmental smog includes VOC's, formaldehyde, alkenes, nitric oxide, PAH's, sulfur dioxide, carbon monoxide, olefins, aromatic compounds, xylene compounds, and the like.  Monitoring of the aforementioned smog components can be performed using earpiece modules 40 and other wearable apparatus, according to some embodiments of the present invention, and in a variety of methods.  All smog components may be monitored.  Alternatively, single smog components or combinations of smog components may be monitored.  Photoionization detectors (PID's) may be used to provide continuous monitoring and instantaneous readings." [0162]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf, Barrett, and Sokol as applied to claim 1, and further in view of Govindarajan (US 20100211425), hereinafter, Govindarajan.
Regarding claim 11, LeBoeuf modified by Barrett and Sokol teaches the non-transitory computer-readable medium of Claim 1.
LeBoeuf teaches further storing computer-executable instructions for, in response to determining from the travel information the travel location, utilize historical or stored environmental pollution data associated with the travel location to determine a potential for a health problem at the travel location during the date range (“The combination of monitored data with user location via GPS data can make on-going geographic studies possible,” [0071].   “Collectively, information from multiple subjects in the monitoring system 20 can be used to predict … environmental situation," [0128]; “information from sensors in a sensor monitoring system 20 can be used to generate real-time maps related to physiological and/or environmental conditions of groups of subjects over a geographical landscape.  For example, a real-time health/stress map (see, for example, FIG. 12) or real-time air quality map can be generated through a user interface 24 for informational or entertainment value to one or more viewers." [0133]) during the date range (“predict … environmental situation," [0128]; “real-time air quality map” [0133]. Note that prediction would necessarily involve a date range when the environmental situation may occur similarly to a long term weather forecast, and real-time air quality map would cover a date range of about a day similarly to a short term weather forecast); and 
notifying the wearer of the potential for the health problem at the travel location (“if a user is in a polluted environment, such as air filled with VOCs, the communication module 17 may notify the user to move to a new environment." [0092]).
LeBoeuf modified by Barrett and Sokol does not teach receiving travel information associated with the wearer from one or more travel sources; determining from the travel information a travel location and a date range associated with the travel location; and notifying the wearer of the potential for the health problem at the travel location during the date range.
However, Govindarajan discloses arranging on a communications network meetings between persons where the instant estimated time of arrival at a meeting of each prospective attendee is calculated and displayed to the subject attendee, and to all prospective attendees, which is analogous art. Govindarajan teaches receiving travel information (“geographical locations” [0094]) associated with the wearer from one or more travel sources (“sharing physical locations… physical locations of meeting attendees” [0094]); 
determine from the travel information a travel location (“physical locations of meeting attendees” [0094]) and a date range (“The attendees' information includes but not limited to location, date, time," [0048]. “On receiving a meeting invite 602 date and time conflicts are checked" [0101]; Fig. 6. “Location, scheduled date, start and end time for the meeting." [0111] Fig. 16) associated with the travel location (“The present invention provides a method and system for sharing physical locations in a controlled environment, on need-to-know basis. The present invention also provides a method and system that increases the productivity of meeting attendees by sharing the expected arrival times and the real time physical locations of meeting attendees. The present invention also provides a method and system that shares the physical locations of only the people of interest and their arrival time. The present invention also provides a method and system to alert people based on geographical locations of meeting attendees and changing environments like traffic congestions, weather and travel delays.” [0094]. “Location, scheduled date, start and end time for the meeting." [0111] Fig. 16);
notifying the wearer of the potential for the problem at the travel location during the date range (“There exists a requirement for a system to take into effect the environmental changes that could affect participants reaching a scheduled meeting place on time and alert the participants.” [0024]; “real time message notification to the prospective attendee [0038]; “a method and system to alert people based on geographical locations of meeting attendees and changing environments like traffic congestions, weather and travel delays.” [0094]; “the alert” [0098]).
Therefore, based on Govindarajan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf, Barrett, and Sokol to be receiving travel information associated with the wearer from one or more travel sources; determining from the travel information a travel location and a date range associated with the travel location; and notifying the wearer of the potential for the problem at the travel location during the date range, as taught by Govindarajan, in order to facilitate collecting biometric data and evaluating potential for sunburn (Govindarajan: [0118], [0395]). In the combined the invention of LeBoeuf, Barrett, Sokol, and Govindarajan, the potential for the problem is the potential for the health problem.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al (US 20100217099), hereinafter LeBoeuf, in view of Barrett et al (US 20210082582), hereinafter  Barrett, and Robaina et al (US 20190011703), hereinafter  Robaina.
Regarding claim 12, LeBoeuf teaches a non-transitory computer-readable medium (“data storage compartment” [0108]) comprising computer-executable instructions (the algorithm [0108]; “predictive algorithms, such as neural network-based programs and other computer programs." [0128]; analysis software [0168]) for: 
receiving present (“in real-time over a duration of time” [0081]) and historical (“throughout the day, week, month,” [0018]. “The subject's health and environment are monitored in real-time, and this data is stored on the wearable sensor module 21" [0106]) environmental pollution data measured (“the wearable sensor module 21 can collect environmental data … from the earpiece user such that researchers can understand the epidemiology between drugs, genes, physiology, environment,” [0103], “environmental feedback” [0113]) from a plurality of environmental sensors (sensors of “wearable monitoring devices 10” [0113], Fig. 1), each of the sensors being attached adjacent a respective particular wearable device (10, Fig. 1; 21, Fig. 2, [0094]) that is being worn by a respective particular user (“their wearable monitoring devices 10” [0113]) of a plurality of users (“subjects” [0113]; “groups of subjects” [0133]) while the user is located within a particular geographical zone ("The biofeedback functionality of the telemetric wearable monitoring device 10, 21 can be applied towards various gaming applications.  For example, one or more subjects can connect their wearable monitoring devices 10 to one or more gaming devices wirelessly through the open architecture network provided by Bluetooth.RTM., ZigBee, or other such networks.  This allows personal health and environmental information to be transferred wirelessly between the wearable monitoring device 10, 21 and a gaming device.  As subjects play a game, various … environmental feedback can be an active component of the game." [0113]); 
using the present pollution data from each of the plurality of environmental sensors to determine a respective level of a particular pollutant at a particular respective location within the particular geographical zone (“The combination of monitored data with user location via GPS data can make on-going geographic studies possible,” [0071]; “information from sensors in a sensor monitoring system 20 can be used to generate real-time maps related to physiological and/or environmental conditions of groups of subjects over a geographical landscape.  For example, a real-time health/stress map (see, for example, FIG. 12) or real-time air quality map can be generated through a user interface 24 for informational or entertainment value to one or more viewers." [0133]);   
determining, based at least in part on the determined respective levels of the particular pollutant at particular respective locations within the particular geographical zone, an approximate aggregate level of the particular pollutant (“real-time maps related to physiological and/or environmental conditions” [0133]) within the particular geographical zone (“Herein, biofeedback is synonymous with personal physiological monitoring, where biochemical processes and environmental occurrences may be integrated into information for one or more individuals.  For example, monitoring hormone levels and air quality through an innovative sensor network described herein for the purpose of tracking, predicting, and/or controlling ovulation is also considered biofeedback.” [0065]; “real-time maps related to physiological and/or environmental conditions of groups of subjects over a geographical landscape.” [0133]); and 
notifying one or more users of the plurality of users of the approximate aggregate level of the particular pollutant within the particular geographical zone (“Collectively, information from multiple subjects in the monitoring system 20 can be used to predict … environmental situation," [0128]; “a real-time health/stress map (see, for example, FIG. 12) or real-time air quality map can be generated through a user interface 24 for informational or entertainment value to one or more viewers." [0133]).
While LeBoeuf teaches enabling a time-dependent analysis of the user's health and environment using environment sensors ([0081]), LeBoeuf does not explicitly teach computer-executable instructions for (1) using the historical pollution data to determine a respective level of a particular pollutant at a particular respective location within the particular geographical zone;
(2) the determining step in response to receiving a voice command from the one or more users. 
However, regarding feature (1), Barrett discloses pre-emptive asthma risk notifications based on medicament device monitoring, which is analogous art. Barrett teaches computer-executable instructions (“The memory 215 holds instructions and data used by the processor 205." [0080]; “the computer 200 is adapted to execute computer program modules for providing functionality described herein.” [0083]; Fig. 2; “non-transitory computer readable storage medium comprising computer program instructions” Claim 21) for using the historical pollution data (“historical data sets” [0120]) to determine a respective level of a particular pollutant (“air pollution data,” [0117]) at a particular respective location (“a region within which the patient is currently located” [0120]) within the particular geographical zone (“The risk analysis may be triggered by a triggering condition ... Examples of triggering conditions include … air pollution data,” [0117]. “FIG. 6B is a block diagram illustrating a logical architecture for training the model, according to one embodiment. To create the data set used to train the model, the accessed historical data are aggregated/segmented on a per day basis, and input values for the various parameters are identified. Generally, each day's worth of information is associated with one training sample. Air quality, weather data, and other contextual data may be obtained from historical datasets specific to a region within which the patient is currently located. For example, air quality … data for the United States may be obtained from the National Oceanic and Atmospheric Administration (NOAA) and Environmental Protection Agency (EPA) historical data sets.” [0120]).
Therefore, based on Barrett’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of LeBoeuf to have computer-executable instructions for using the historical pollution data to determine a respective level of a particular pollutant at a particular respective location within the particular geographical zone, as taught by Barrett, in order to facilitate predictions of risk of exposure to air pollution (Barrett: [0117], [0120]).
Regarding feature (2), LeBoeuf modified by Barrett does not explicitly teach the determining step in response to receiving a voice command from the one or more users. 
However, Robaina discloses systems and methods for respiratory health management, which is analogous art. Robaina teaches the determining step in response to receiving a voice command from the one or more users (“the microphone is configured to allow the user to provide inputs or commands to the system 80 (e.g., the selection of voice menu commands,”  [1464]; Fig. 2. “The processing module 70 may be configured to access further information characterizing a location of the user, such as ... air pollution, environmental toxins” [1515]).
Therefore, based on Robaina’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf and Barrett to have the determining step in response to receiving a voice command from the one or more users, as taught by Robaina, in order to facilitate user access to air pollution data (Robaina: [1515]).			
Regarding claim 13, LeBoeuf modified by Barrett and Robaina teaches the non-transitory computer-readable medium of Claim 12.
 LeBoeuf teaches that at least one wearable device worn by a user of the plurality of users comprises a pair of eyewear ("A variety of form factors for wearable monitoring devices 10, 21 may be used in the present invention.  The form-factor of ...glasses or sunglasses" [0137]).
Regarding claim 14, LeBoeuf modified by Barrett and Robaina teaches the non-transitory computer-readable medium of Claim 13.
 LeBoeuf teaches that the plurality of environmental sensors comprises UV sensors (“Environmental sensors configured to assess aging rate may include UV Sensors” [0079]. For example, if it is detected that the person is being exposed to unhealthy doses of UV radiation, the communication and entertainment module 17 may audibly instruct the person to move away from the person's current location (e.g., move indoors, etc.).” [0090]).
Regarding claim 15, LeBoeuf modified by Barrett and Robaina teaches the non-transitory computer-readable medium of Claim 13.
 LeBoeuf teaches that the plurality of environmental sensors comprises smog sensors (“Environmental smog includes VOC's, formaldehyde, alkenes, nitric oxide, PAH's, sulfur dioxide, carbon monoxide, olefins, aromatic compounds, xylene compounds, and the like.  Monitoring of the aforementioned smog components can be performed using earpiece modules 40 and other wearable apparatus, according to some embodiments of the present invention, and in a variety of methods.  All smog components may be monitored.  Alternatively, single smog components or combinations of smog components may be monitored.  Photoionization detectors (PID's) may be used to provide continuous monitoring and instantaneous readings." [0162]).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al (US 20100217099), hereinafter LeBoeuf, in view of Barrett et al (US 20210082582), hereinafter  Barrett, Sokol et al (US 20180325422), hereinafter  Sokol, and Robaina et al (US 20190011703), hereinafter  Robaina.
Regarding claim 16, LeBoeuf teaches a computer-implemented method (Claims 1-21) of monitoring environmental pollution (“a high particulate density in the environment” [0092]) adjacent a pair of eyewear ("A variety of form factors for wearable monitoring devices 10, 21 may be used in the present invention.  The form-factor of ...glasses or sunglasses" [0137]), the method comprising: 
receiving, by at least one processor (a processor of the “wearable monitor 10, 21,” [0108]) present (“in real-time over a duration of time” [0081]) and historical (“throughout the day, week, month,” [0018]. “The subject's health and environment are monitored in real-time, and this data is stored on the wearable sensor module 21" [0106]) environmental pollution data measured (“monitor health and environmental exposure data…and may also access records of collected data throughout the day, week, month, etc.” [0018]; “the wearable monitoring device 10 is capable of measuring and transmitting sensor information in real-time over a duration of time” [0081]; “a high particulate density in the environment” [0092]; “the wearable sensor module 21 can collect environmental data… from the earpiece user such that researchers can understand the epidemiology between drugs, genes, physiology, environment,” [0103], Figs. 1, 3- 4, 9-10) from at least one environmental pollution sensor (“An external energy sensor 12, serving primarily as an environmental sensor, can be any compact sensor for monitoring the external environment in the vicinity of the body, such as, but not limited to, sensors for monitoring: climate, humidity, temperature, pressure, barometric pressure, pollution, automobile exhaust... toxins from others, bacteria & viruses from others, pheromones from others, industrial and transportation sounds, allergens, animal hair, pollen, exhaust from engines, vapors & fumes, fuel,...” [0077]; “environmental 12 sensors.” [0172]; Figs. 4-7; 10) attached adjacent the pair of eyewear (“The form-factor of ...glasses or sunglasses" [0137]);
receiving, by at least one processor (a processor of the “wearable monitor 10, 21,” [0108]), health data (“basic vital signs” [0093]) from at least one health sensor (“physiological 11 … sensors.” [0172]; Figs. 1, 8-10) attached adjacent the pair of eyewear, the health data indicating at least one aspect of health of a wearer of the pair of eyewear (“an allergic response” [0092]; “basic vital signs collected by the physiological sensors 11 and processed by the signal processor 13 can be presented to the monitoring device user audibly, through the communication and entertainment module 17. For example, the user may be able to listen to his/her breathing rate, pulse rate, and the like. Additionally, an entertaining or aggravating sound or song can be used to alert the user to favorable or unfavorable personal health and environmental factors occurring in real-time.”  [0093]; “real-time personal health … assessment monitoring of various health factors. An individual's health and environmental exposure record can be provided throughout the day, week, month, or the like.” [0182]); 
using the present environmental pollution data and the health data, determining that the wearer is having an adverse reaction (“an unstable pulse rate” [0086]; “an allergic response” [0092]) to a particular type or level of environmental pollution (“enabling a time-dependent analysis of the user's health and environment as well as enabling a comparison between the user's health and environment.” [0081].  "Additionally, an entertaining or aggravating sound or song can be used to alert the user to favorable or unfavorable personal health and environmental factors occurring in real-time.”  [0093]);
in response to determining that the particular type or level of environmental pollution is associated with the at least one aspect of the wearer's health, generating, by at least one processor (a processor of the “wearable monitor 10, 21,” [0108]), a message (“a warning message” [0086]; “alert the user” [0092]) indicating the association between the particular type or level of environmental pollution and the at least one aspect of the wearer's health (“Because the wearable monitoring device 10 is capable of measuring and transmitting sensor information in real-time over a duration of time, the physiological and environmental sensors 11, 12 can be used to sense the aforementioned parameters over time, enabling a time-dependent analysis of the user's health and environment as well as enabling a comparison between the user's health and environment.  Combined with proximity or location detection, this allows an analysis for pinpointing the location where environmental stress and physical strain took place.” [0081]; “the transmitter/receiver 14 is configured to transmit signals to the remote terminal dependent on information sensed by the sensors 11, 12.  For example, if an unstable pulse rate is sensed, a warning message may be sent to a remote terminal to communicate a need for help at a particular location.” [0086]; “if one or more of the physiological and environmental sensors 11, 12 of the wearable monitoring device 10 pick up a high particulate density in the environment, with an elevation in core body temperature, and a change in voice pitch occurring simultaneously (or near-simultaneously) within a common timeframe, the communication module 17 may alert the user that he/she may be having an allergic response…The communication module 17 may utilize audible or visible alerts if the user is … exceeding safe physiological limits.” [0092]; Fig. 1).  
While LeBoeuf teaches enabling a time-dependent analysis of the user's health and environment using environment sensors ([0081]), LeBoeuf does not explicitly teach computer-executable instructions for (1) using the historical environmental pollution data in the determining step;
(2) generating, by the at least one processor, a chart illustrating changes in the environmental pollution data in a diagram; 
displaying, by the at least one processor, the diagram on a lens of the pair of eyewear; 
(3) receiving, by the at least one processor, a voice command from the wearer; and 
determining, by the at least one processor, an environmental pollution level around the wearer in response to receiving the voice command. 
However, regarding feature (1), Barrett discloses pre-emptive asthma risk notifications based on medicament device monitoring, which is analogous art. Barrett teaches computer-executable instructions (“The memory 215 holds instructions and data used by the processor 205." [0080]; “the computer 200 is adapted to execute computer program modules for providing functionality described herein.” [0083]; Fig. 2; “non-transitory computer readable storage medium comprising computer program instructions” Claim 21) for using the historical (“historical data sets” [0120]) environmental pollution data (“The risk analysis may be triggered by a triggering condition ... Examples of triggering conditions include … air pollution data,” [0117]. “FIG. 6B is a block diagram illustrating a logical architecture for training the model, according to one embodiment. To create the data set used to train the model, the accessed historical data are aggregated/segmented on a per day basis, and input values for the various parameters are identified. Generally, each day's worth of information is associated with one training sample. Air quality, weather data, and other contextual data may be obtained from historical datasets specific to a region within which the patient is currently located. For example, air quality and weather data for the United States may be obtained from the National Oceanic and Atmospheric Administration (NOAA) and Environmental Protection Agency (EPA) historical data sets.” [0120]).
Therefore, based on Barrett’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of LeBoeuf to have computer-executable instructions for using the historical environmental pollution data and to use these computer-executable instructions with the invention of the primary reference, as taught by Barrett, in order to facilitate predictions of risk of exposure to air pollution (Barrett: [0117], [0120]).
Regarding feature (2), while LeBoeuf teaches that the wearable device comprises eyewear ("A variety of form factors for wearable monitoring devices 10, 21 may be used in the present invention.  The form-factor of ...glasses or sunglasses" [0137]), LeBoeuf modified by Barrett does not explicitly teach generating, by the at least one processor, a chart illustrating changes in the environmental pollution data in a diagram; 
displaying, by the at least one processor, the diagram on a lens of the pair of eyewear. 
However, Sokol discloses systems and methods for respiratory health management, which is analogous art. Sokol teaches generating, by the at least one processor, a chart illustrating changes in the environmental pollution data (“The processor may be configured to update the plurality of pollution and health metrics in real-time based on the collected sensor data.” [0016]) in a diagram (“changes in pollution levels 1706 (e.g., of certain pollutants) plotted as a function of time” [0220]);
 displaying, by the at least one processor, the diagram on a lens of the pair of eyewear (“The plurality of pollution and health metrics may include a detected level of the one or more elements in the air within the vicinity of the user.” [0015]. “User device 120 may include … glasses, … headgear (such as … virtual reality headsets, augmented reality headsets,)” [0090]. “FIG. 17 shows a graphical user interface for use with an air … sensing device that displays a user's pollution exposure while using the device and the user's expected exposure without the device. The user's current location 1702 may be displayed. Additionally, pollution metrics may be displayed on the GUI. These metrics may include changes in pollution levels 1706 (e.g., of certain pollutants) plotted as a function of time relative to a safe level 1704. In some cases, the metrics may indicate fluctuations in levels of a plurality of different types of pollutants. In some embodiments, the relative reduction (e.g., percentage reduction) in the user's exposure to the pollutants (using the exemplary pollution filtration and sensing device described herein) may be displayed in the GUI.” [0220]).
Therefore, based on Sokol’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf and Barrett to have the steps of generating, by the at least one processor, a chart illustrating changes in the environmental pollution data in a diagram; displaying, by the at least one processor, the diagram on a lens of the pair of eyewear, as taught by Sokol, in order to facilitate the display of a user's pollution exposure using a GUI (Sokol: [0220]).
Regarding feature (3), LeBoeuf modified by Barrett and Sokol does not explicitly teach receiving, by the at least one processor, a voice command from the wearer; and 
determining, by the at least one processor, an environmental pollution level around the wearer in response to receiving the voice command. 
However, Robaina discloses systems and methods for respiratory health management, which is analogous art. Robaina teaches receiving, by the at least one processor (70, 80), a voice command from the wearer (“the microphone is configured to allow the user to provide inputs or commands to the system 80 (e.g., the selection of voice menu commands,” [1464]; Fig. 2); and 
determining, by the at least one processor, an environmental pollution level around the wearer in response to receiving the voice command (“The processing module 70 may be configured to access further information characterizing a location of the user, such as ... air pollution, environmental toxins” [1515]).
Therefore, based on Robaina’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf, Barrett, and Sokol to have the steps of receiving, by the at least one processor, a voice command from the wearer; and determining, by the at least one processor, an environmental pollution level around the wearer in response to receiving the voice command, as taught by Robaina, in order to facilitate user access to air pollution data (Robaina: [1515]).	

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf, Barrett, Sokol, and Robaina as applied to claim 16, and further in view of Govindarajan (US 20100211425), hereinafter, Govindarajan.
Regarding claim 17, LeBoeuf modified by Barrett, Sokol, and Robaina teaches the computer-implemented method of Claim 16.
LeBoeuf teaches in response to determining from the travel information the travel location, utilize historical or stored environmental pollution data associated with the travel location to determine a potential for a health problem at the travel location during the date range (“The combination of monitored data with user location via GPS data can make on-going geographic studies possible,” [0071].   “Collectively, information from multiple subjects in the monitoring system 20 can be used to predict … environmental situation," [0128]; “information from sensors in a sensor monitoring system 20 can be used to generate real-time maps related to physiological and/or environmental conditions of groups of subjects over a geographical landscape.  For example, a real-time health/stress map (see, for example, FIG. 12) or real-time air quality map can be generated through a user interface 24 for informational or entertainment value to one or more viewers." [0133]) during the date range (“predict … environmental situation," [0128]; “real-time air quality map” [0133]. Note that prediction would necessarily involve a date range when the environmental situation may occur similarly to a long term weather forecast, and real-time air quality map would cover a date range of about a day similarly to a short term weather forecast); and 
notifying the wearer of the potential for the health problem at the travel location (“if a user is in a polluted environment, such as air filled with VOCs, the communication module 17 may notify the user to move to a new environment." [0092]).
LeBoeuf modified by Barrett, Sokol, and Robaina does not teach receiving travel information associated with the wearer from one or more travel sources; determining from the travel information a travel location and a date range associated with the travel location; and notifying the wearer of the potential for the health problem at the travel location during the date range.
However, Govindarajan discloses arranging on a communications network meetings between persons where the instant estimated time of arrival at a meeting of each prospective attendee is calculated and displayed to the subject attendee, and to all prospective attendees, which is analogous art. Govindarajan teaches receiving travel information (“geographical locations” [0094]) associated with the wearer from one or more travel sources (“sharing physical locations… physical locations of meeting attendees” [0094]); 
determining from the travel information a travel location (“physical locations of meeting attendees” [0094]) and a date range (“The attendees' information includes but not limited to location, date, time," [0048]. “On receiving a meeting invite 602 date and time conflicts are checked" [0101]; Fig. 6. “Location, scheduled date, start and end time for the meeting." [0111] Fig. 16) associated with the travel location (“The present invention provides a method and system for sharing physical locations in a controlled environment, on need-to-know basis. The present invention also provides a method and system that increases the productivity of meeting attendees by sharing the expected arrival times and the real time physical locations of meeting attendees. The present invention also provides a method and system that shares the physical locations of only the people of interest and their arrival time. The present invention also provides a method and system to alert people based on geographical locations of meeting attendees and changing environments like traffic congestions, weather and travel delays.” [0094]. “Location, scheduled date, start and end time for the meeting." [0111] Fig. 16);
notifying the wearer of the potential for the problem at the travel location during the date range ( “There exists a requirement for a system to take into effect the environmental changes that could affect participants reaching a scheduled meeting place on time and alert the participants.” [0024]; “real time message notification to the prospective attendee [0038]; “a method and system to alert people based on geographical locations of meeting attendees and changing environments like traffic congestions, weather and travel delays.” [0094]; “the alert” [0098]).
Therefore, based on Govindarajan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf, Barrett, Sokol, and Robaina to be receiving travel information associated with the wearer from one or more travel sources; determining from the travel information a travel location and a date range associated with the travel location; and notifying the wearer of the potential for the problem at the travel location during the date range, as taught by Govindarajan, in order to facilitate collecting biometric data and evaluating potential for sunburn (Govindarajan: [0118], [0395]). In the combined the invention of LeBoeuf, Barrett, Sokol, Robaina, and Govindarajan, the potential for the problem is the potential for the health problem.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf, Barrett, Sokol, and Robaina as applied to claim 16, and further in view of Baringer et al (US 20140266939), hereinafter, Baringer.
Regarding claim 18, LeBoeuf modified by Barrett, Sokol, and Robaina teaches the computer-implemented method of Claim 16.
 LeBoeuf teaches that the at least one environmental pollution sensor comprises a UV sensor (“Environmental sensors configured to assess aging rate may include UV Sensors” [0079]. For example, if it is detected that the person is being exposed to unhealthy doses of UV radiation, the communication and entertainment module 17 may audibly instruct the person to move away from the person's current location (e.g., move indoors, etc.).” [0090]). 
LeBoeuf as modified by Barrett, Sokol, and Robaina does not teach that the aspect of the wearer's health is a presence of a sunburn on the wearer's skin. 
However, Baringer discloses biometric monitoring devices (Abstract), which is analogous art. Baringer teaches that the aspect of the wearer's health is a presence of a sunburn on the wearer's skin (Baringer: “The biometric monitoring device may also provide estimates or alarms regarding over exposure to UV, potential for sunburn, and potential for increasing their risk of skin cancer.”  [0395]).
Therefore, based on Baringer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf, Barrett, Sokol, and Robaina to have the aspect of the wearer's health that is a presence of a sunburn on the wearer's skin, as taught by Baringer, in order to facilitate evaluating a risk of skin cancer (Baringer: [0395]).

Regarding claim 19, LeBoeuf modified by Barrett, Sokol, and Robaina teaches the computer-implemented method of Claim 16.
LeBoeuf teaches that the at least one environmental pollution sensor comprises a sensor for sensing a presence of at least one airborne allergen ("Exemplary environmental sensors that may be utilized in accordance with embodiments of the present invention may be configured to detect and/or measure one or more of the following types of environmental information: …allergens, animal hair, pollen," [0011]).
LeBoeuf as modified by Barrett, Sokol, and Robaina does not teach that the aspect of the wearer's health is a respiratory ailment. 
However, Baringer discloses biometric monitoring devices (Abstract), which is analogous art. Baringer teaches that the aspect of the wearer's health is a respiratory ailment (Baringer: “allergy tracker (e.g., using … pollen sensing and the like (possibly in combination with external seasonal allergen tracking from, for instance, the internet and possibly determining the user's response to particular forms of allergen, e.g., tree pollen, and alerting the user to the presence of such allergens, e.g., from seasonal information, pollen tracking databases” [0306]).
Therefore, based on Baringer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf, Barrett, Sokol, and Robaina to have the aspect of the wearer's health that is a respiratory ailment, as taught by Baringer, in order to facilitate determining the user's response to particular forms of allergen (Baringer: [0306]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf, Barrett, Sokol, Robaina, and Baringer as applied to claim 19, and further in view of Chornenky (US 20100308999), hereinafter, Chornenky.
Regarding claim 20, LeBoeuf modified by Barrett, Sokol, Robaina, and Baringer teaches the computer-implemented method of Claim 19.
LeBoeuf teaches that the at least one airborne allergen comprises smog (“Environmental smog includes VOC's, formaldehyde, alkenes, nitric oxide, PAH's, sulfur dioxide, carbon monoxide, olefins, aromatic compounds, xylene compounds, and the like.  Monitoring of the aforementioned smog components can be performed using earpiece modules 40 and other wearable apparatus, according to some embodiments of the present invention, and in a variety of methods.  All smog components may be monitored.  Alternatively, single smog components or combinations of smog components may be monitored.  Photoionization detectors (PID's) may be used to provide continuous monitoring and instantaneous readings." [0162]).
LeBoeuf as modified by Barrett, Sokol, Robaina, and Baringer further does not teach that the aspect of the wearer's health is asthma.
However, Chornenky discloses a security and monitoring apparatus, which is analogous art. Chornenky teaches that the aspect of the wearer's health is asthma (“The alarm signal can then be used for a verity of emergency medical response applications. In certain predetermined conditions the alarm signal can be used to enable an injection type device…Asthma inhaler” [0115]).
Therefore, based on Chornenky’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf, Barrett, Sokol, Robaina, and Baringer to have the aspect of the wearer's health that is asthma, as taught by Chornenky, in order to facilitate emergency medical response applications in presence of smoke (Chornenky: [0115]).


Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered and are persuasive. The amended features in claims 1, 12 and 16 are not taught by the previously cited references. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is now made to the independent claim 1 over LeBoeuf in view of Barrett and Sokol. A new ground of rejection is now made to the independent claim 12 over LeBoeuf in view of Barrett and Robaina and to the independent claim 16 over LeBoeuf in view of Barrett, Sokol, and Robaina.  

Response to the 35 U.S.C. §103 rejection arguments on pages 7-9 of the REMARKS.
Claims 1-8 and 10-20
The Applicant argues that “Applicant submits that these features, which the Examiner helpfully noted "do not appear to be taught by the prior art of record" (Office Action at 32), distinguish the cited references. Accordingly, Applicant submits that independent claims 1, 12, and 16 are in condition for allowance.” (Page 8). These arguments are moot because the claims are rejected over a new combination of references. Claim 1 is rejected over LeBoeuf in view of Barrett and Sokol. Claim 12 is rejected over LeBoeuf in view of Barrett and Robaina and claim 16 over LeBoeuf in view of Barrett, Sokol, and Robaina. Sokol teaches the computer-executable instructions (“The processor may be configured to update the plurality of pollution and health metrics in real-time based on the collected sensor data.” [0016]) for presenting a chart illustrating changes in environmental pollution in a diagram (“changes in pollution levels 1706 (e.g., of certain pollutants) plotted as a function of time” [0220]) displayed on a lens of eyewear of the wearable device (“The plurality of pollution and health metrics may include a detected level of the one or more elements in the air within the vicinity of the user.” [0015]. “User device 120 may include … glasses, … headgear (such as … virtual reality headsets, augmented reality headsets,)” [0090]. “FIG. 17 shows a graphical user interface for use with an air … sensing device that displays a user's pollution exposure while using the device and the user's expected exposure without the device. The user's current location 1702 may be displayed. Additionally, pollution metrics may be displayed on the GUI. These metrics may include changes in pollution levels 1706 (e.g., of certain pollutants) plotted as a function of time relative to a safe level 1704. In some cases, the metrics may indicate fluctuations in levels of a plurality of different types of pollutants. In some embodiments, the relative reduction (e.g., percentage reduction) in the user's exposure to the pollutants (using the exemplary pollution filtration and sensing device described herein) may be displayed in the GUI.” [0220]). Robaina teaches the determining step in response to receiving a voice command from the one or more users (“the microphone is configured to allow the user to provide inputs or commands to the system 80 (e.g., the selection of voice menu commands,”  [1464]; Fig. 2. “The processing module 70 may be configured to access further information characterizing a location of the user, such as ... air pollution, environmental toxins” [1515]). Dependent claims are likewise not allowable because of their dependency from their respective independent claims and because the prior art of record meets additional features of the dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793              

 
/YI-SHAN YANG/Acting SPE, Art Unit 3793